            Case 5:12-cr-40029-JAR Document 51 Filed 01/07/21 Page 1 of 8




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                 Plaintiff,

                 v.                                     Case No. 12-40029-01-JAR

 THOMAS EUGENE CHURCH,

                 Defendant.


                                   MEMORANDUM AND ORDER

       This matter comes before the Court on Defendant Thomas Church’s Motion for Sentence

Reduction Under 18 U.S.C. § 3582(c)(1)(A) (Doc. 48). For the reasons provided below,

Church’s motion is denied.

I.     Background

       On April 19, 2012, Thomas Church pleaded guilty to conspiracy to distribute 500 grams

or more of methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A).1 At

sentencing, the government dismissed the remaining two counts, charging felon in possession of

firearm and possession with intent to distribute methamphetamine.2 On November 19, 2012, this

Court sentenced Church to a 196-month term of imprisonment, a five-year term of supervised

release, and a $100 special assessment.3 Church’s sentence was subsequently reduced to 157

months based on Amendment 782 to the United States Sentencing Guidelines and 18 U.S.C. §

3582(c)(2).4



       1
           Doc. 15.
       2
           See Doc. 38.
       3
           Id.
       4
           Doc. 45.
             Case 5:12-cr-40029-JAR Document 51 Filed 01/07/21 Page 2 of 8




        Church is currently incarcerated at USP Leavenworth in Kansas, an institution housing

1,535 inmates. As of January 5, 2021, the Bureau of Prisons (“BOP”) reports 1,377 inmates

have been tested for COVID-19 at this facility, and there are 2 tests currently pending.5 The

BOP further reports that 658 inmates have tested positive for COVID-19 at USP Leavenworth,

with 112 active inmates cases.6 Moreover, five staff members tested positive, all of whom have

recovered.7 There have been no inmate or staff deaths at this facility.8

        Church is sixty-three years old, and his projected release date is May 12, 2023.

        On December 2, 2020, Church filed a motion for compassionate release, citing his

underlying medical condition of chronic obstructive pulmonary disease (“COPD”), which places

him at increased risk of serious illness should he contract COVID-19, as the basis of his motion.

He requests that his time be reduced to time served and offers a release plan that he will reside

with his son, Thomas Church, Jr., whom he will work for in an unspecified job. There is no

evidence that the United States Probation office has received and approved this proposed release

plan.

        Church is not represented by counsel. Under Standing Order 19-1, the Federal Public

Defender (“FPD”) was appointed to represent indigent defendants who may qualify to seek

compassionate release under section 603(b) of the First Step Act. That Order was supplemented

by Administrative Order 20-8, which established procedures to address motions brought on

grounds related to the COVID-19 pandemic. Under Administrative Order 20-8, the FPD shall

notify the court within fifteen days of any pro se individual filing a compassionate release


           5
             Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus
(last visited Jan. 5, 2021).
        6
            Id.
        7
            Id.
        8
            Id.




                                                      2
              Case 5:12-cr-40029-JAR Document 51 Filed 01/07/21 Page 3 of 8




motion whether it intends to enter an appearance on behalf of the defendant, or whether it seeks

additional time to make such determination. The time to do so has expired, and the FPD has not

entered an appearance or sought additional time in this case. Accordingly, Church proceeds pro

se.

II.      Legal Standards

         “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’”9 Section 3582(c) permits a court to modify a term of imprisonment for compassionate

release only if certain exceptions apply. Until recently, these exceptions required the BOP to

move on a defendant’s behalf. In 2018, however, the First Step Act modified the compassionate

release statute, permitting a defendant to bring his own motion for relief.10 But a defendant may

bring a motion for compassionate release from custody only if the defendant “has fully exhausted

all administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.”11 Unless a defendant meets this exhaustion requirement, the court

lacks jurisdiction to modify the sentence or grant relief.12



        9
          United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d
945, 947 (10th Cir. 1996)).
         10
              First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.
         11
              18 U.S.C. § 3582(c)(1)(A).
          12
             United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); see also United States v. Walker, No. 13-
10051-EFM, 2020 WL 2101369, at *2 (D. Kan. May 1, 2020) (“The administrative exhaustion requirement is
jurisdictional and cannot be waived.”); United States v. Read-Forbes, 454 F. Supp. 3d 1113, 1116–17 (D. Kan.
2020) (analyzing the text, context, and historical treatment of § 3582(c)’s subsections to determine the exhaustion
requirement is jurisdictional); cf. United States v. Younger, No. 16-40012-DDC, 2020 WL 3429490, at *3 (D. Kan.
June 23, 2020) (reasoning that, absent direct guidance from the Tenth Circuit, the Sixth Circuit’s approach
articulated in United States v. Alam, 960 F.3d 831 (6th Cir. 2020), is “highly persuasive,” and concluding that
§ 3582(c)(1)(A)’s exhaustion requirement is a claims-processing rule).




                                                            3
             Case 5:12-cr-40029-JAR Document 51 Filed 01/07/21 Page 4 of 8




        Where a defendant has satisfied the exhaustion requirement, a court may reduce the

defendant’s proposed sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to

the extent they are applicable, if the court determines: (1) “extraordinary and compelling reasons

warrant such a reduction”; or (2) “the defendant is at least 70 years of age, has served at least 30

years in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination

has been made by the Director of the [BOP] that the defendant is not a danger to the safety of

any other person or the community.”13 In addition, a court must ensure that any reduction in a

defendant’s sentence under this statute is “consistent with applicable policy statements issued by

the Sentencing Commission.”14

        The Sentencing Commission’s policy statement pertaining to sentence reductions under

18 U.S.C. § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The comments to § 1B1.13

contemplate four categories of extraordinary, compelling circumstances: (1) the defendant is

suffering from a terminal illness, i.e., a serious, advanced illness with an end-of-life trajectory;

(2) the defendant is suffering from a serious physical or medical condition, serious functional or

cognitive impairment, or deteriorating physical or mental health because of the aging process

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which the defendant is not expected to recover;

(3) the defendant is at least sixty-five years old, is experiencing a serious deterioration in

physical or mental health because of the aging process, and has served at least ten years or

seventy-five percent of the term of imprisonment, whichever is less; and (4) the defendant needs




        13
             18 U.S.C. § 3582(c)(1)(A).
        14
            Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding the Sentencing Commission
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).




                                                        4
              Case 5:12-cr-40029-JAR Document 51 Filed 01/07/21 Page 5 of 8




to serve as a caregiver for a minor child, spouse, or registered partner.15 A defendant requesting

compassionate release bears the burden of establishing that compassionate release is warranted

under the statute.16

III.     Discussion

         A.         Exhaustion

         Church submitted a request for compassionate release to the warden of USP

Leavenworth, which the warden subsequently denied on October 7, 2020.17 The government

does not dispute that Church has satisfied the applicable exhaustion requirement. Thus, this

Court has jurisdiction to decide Church’s motion.

         B.         Extraordinary and Compelling Reasons

         Having determined that Church has properly exhausted his administrative remedies, the

Court must next determine whether extraordinary and compelling reasons warrant reducing his

sentence to time served. Congress permitted the Sentencing Commission to “describe what

should be considered extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.”18

         The Sentencing Commission’s comments to § 1B1.13 set forth four circumstances under

which extraordinary and compelling reasons may exist: (1) the defendant is suffering from a

terminal illness, i.e., a serious, advanced illness with an end-of-life trajectory; (2) the defendant

is suffering from a serious physical or medical condition, serious functional or cognitive


         15
              U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (U.S. Sentencing Comm’n 2018).
         16
           See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (finding that defendant bears the burden of
demonstrating entitlement to relief under § 3582(c)(2)); United States v. Bright, No. 14-10098-JTM, 2020 WL
473323, at *1 (D. Kan. Jan. 29, 2020) (noting that the “extraordinary and compelling” standard imposes a heavy
burden on an inmate seeking compassionate release under § 3582(c)(1)(A)).
         17
              Doc. 49-1.
         18
              28 U.S.C. § 994(t).




                                                         5
                Case 5:12-cr-40029-JAR Document 51 Filed 01/07/21 Page 6 of 8




impairment, or deteriorating physical or mental health because of the aging process that

substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which the defendant is not expected to recover; (3) the

defendant is at least sixty-five years old, is experiencing a serious deterioration in physical or

mental health because of the aging process, and has served at least ten years or seventy-five

percent of the term of imprisonment, whichever is less; and (4) the defendant needs to serve as a

caregiver for a minor child, spouse, or registered partner.19

           Church has provided medical records confirming that he has COPD and that he is

prescribed an inhaler for it.20 The Centers for Disease Control and Prevention has identified

COPD as a medical condition that increases a person’s risk of severe illness from COVID-19,21

and the government concedes that Church’s COPD constitutes an extraordinary and compelling

reason for consideration of compassionate release. The government contends, however, that

when balanced with the 18 U.S.C. § 3553(a) sentencing factors, Church fails to demonstrate a

situation so severe that release is warranted. Accordingly, the Court next considers the § 3553(a)

factors.

           C.         Section 3553(a) Factors

           When a defendant demonstrates that he or she has an extraordinary or compelling reason

for a sentence reduction, the Court must consider whether such reduction would comply with the

familiar sentencing factors enumerated in § 3553(a). That statute requires courts to “impose a

sentence sufficient, but not greater than necessary” in consideration of the following factors:


           19
                U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (A) through (C) (U.S. Sentencing Comm’n 2018).
           20
                Doc. 48-2.
           21
          See People with Certain Medical Conditions, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last
updated Dec. 29, 2020).




                                                           6
            Case 5:12-cr-40029-JAR Document 51 Filed 01/07/21 Page 7 of 8




                  (1) the nature and circumstances of the offense and the history and
                  characteristics of the defendant;
                  (2) the need for the sentence imposed--
                          (A) to reflect the seriousness of the offense, to promote respect for
                          the law, and to provide just punishment for the offense;
                          (B) to afford adequate deterrence to criminal conduct;
                          (C) to protect the public from further crimes of the defendant; and
                          (D) to provide the defendant with needed educational or vocational
                          training, medical care, or other correctional treatment in the most
                          effective manner;
                  (3) the kinds of sentences available;
                  (4) the kinds of sentence and the sentencing range established for . . . the
                  applicable category of offense committed by the applicable category of
                  defendant as set forth in the guidelines . . .;
                  (5) any pertinent policy statement . . . issued by the Sentencing
                  Commission . . .;
                  (6) the need to avoid unwarranted sentence disparities among defendants
                  with similar records who have been found guilty of similar conduct; and
                  (7) the need to provide restitution to any victims of the offense.22

While the Court takes all seven § 3553(a) factors into account, subsections (a)(1), (2), and (4) are

most pertinent to Church’s case. In consideration of these factors, the Court concludes that

releasing Church now would not leave him with a sentence that is “sufficient, but not greater

than necessary.”23

       Church was convicted of conspiracy to distribute 500 grams or more of

methamphetamine. In fact, 23.6 kilograms of methamphetamine was attributed to him. Church

supplied methamphetamine to other significant drug dealers, including Ray and Angela

Igleheart. Church admitted to law enforcement officers that he normally bought three to four

pounds of methamphetamine at a time for $25,000 per pound. During a search of Church’s

residence, officers recovered eight grams of methamphetamine, three firearms, and $7,810 in

cash. Church told officers that he had been tipped off that there would be a search of his house.



       22
            18 U.S.C. § 3553(a).
       23
            Id.




                                                    7
          Case 5:12-cr-40029-JAR Document 51 Filed 01/07/21 Page 8 of 8




Nonetheless, officers recovered meth, money, and firearms from his residence. Church further

stated that the three firearms and the $4,500 that were inside a box seized during the search were

going to be used by him to pay “Mexicans” for methamphetamine supplied to him.

       Church illegally possessed those firearms because he had a prior felony conviction. In

addition to several disorderly conduct convictions and a conviction for domestic battery, Church

was convicted of possession of drug paraphernalia in 1997, sale of methamphetamine in 1999,

and criminal possession of a firearm in 2000, given his felony drug conviction in 1999.

       During his time in BOP custody, Church has completed more than thirty-five educational

courses, has been employed, and has had only one minor disciplinary infraction.

       This is Church’s second felony drug conviction and there are two documented instances

of him possessing firearms after his 1999 felony drug conviction. Further, he has served only

66% of his 157-month sentence. Church has roughly 29 months of his sentence left to serve;

thus, he has not served the statutory mandatory minimum sentence of 120 months. The Court

concludes that reducing his sentence to time served would not serve the need for the sentence to

reflect the seriousness of the offense, provide just punishment, promote respect for the law, deter

crime, or protect the public from further crimes. Church’s motion for compassionate release is

thus denied.

       IT IS THEREFORE ORDERED that Defendant Thomas Eugene Church’s Motion for

Sentence Reduction Under 18 U.S.C. § 3582(c)(1)(A) (Doc. 37) is DENIED.

       IT IS SO ORDERED.

       Dated: January 7, 2021

                                                     S/ Julie A. Robinson
                                                     JULIE A. ROBINSON
                                                     CHIEF UNITED STATES DISTRICT JUDGE




                                                 8
